Citation Nr: 0621986	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  03-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for lumbar 
strain with discectomy and hemilaminectomy, prior to June 28, 
2004.

2.  Entitlement to a rating higher than 20 percent for the 
lumbar strain since June 28, 2004.

3.  Entitlement to an initial compensable rating for a left 
hip strain secondary to the lumbar strain.

4.  Entitlement to an initial rating higher than 10 percent 
for a craniotomy.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for a cognitive 
disorder.

7.  Entitlement to service connection for decreased muscular 
coordination.


8.  Entitlement to service connection for decreased libido.

9.  Entitlement to an effective date earlier than June 8, 
2000, for the grant of secondary service connection for left 
hip strain.

10.  Entitlement to an effective date earlier than June 8, 
2000, for the grant of service connection for tinnitus.

11.  Entitlement to an effective date earlier than March 8, 
1984, for the grant of service connection for a craniotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957 
and from January 1958 to September 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2005, to support his claim, the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.  The veteran also 
had an earlier hearing in June 2005, but because of a tape 
recording malfunction, he was offered and elected to have the 
second hearing in November 2005.




FINDINGS OF FACT

1.  The medical evidence of record indicates the range of 
motion in the veteran's lumbosacral spine was normal and 
without pain prior to June 28, 2004.

2.  Since June 28, 2004, the veteran's lumbar strain has been 
manifested by forward flexion to 37 degrees, without 
incapacitating episodes, evidence of ankylosis, or additional 
functional impairment.

3.  The veteran's left hip strain has been manifested by 
flexion greater than 45 degrees, extension greater than 5 
degrees, and normal abduction and rotation, without 
additional functional impairment.

4.  The veteran lost a portion of his skull smaller than the 
size of a 25-cent piece as a result of a craniotomy.

5.  The medical evidence of record does not show the veteran 
currently suffers from depression, a cognitive disability 
(dementia), decreased muscular coordination or decreased 
libido (sexual dysfunction) as a result of his military 
service.

6.  The veteran's active military service ended in September 
1982.

7.  The veteran filed his initial claim for secondary service 
connection for a left hip strain more than one year after his 
discharge from the military - on June 8, 2000.

8.  The veteran filed his initial claim for service 
connection for tinnitus more than one year after his 
discharge from the military - on June 9, 2000.

9.  The veteran filed his initial claim for service 
connection for a craniotomy more than one year after his 
discharge from the military - on March 8, 1984.

10.  In an August 2001 decision, the RO granted service 
connection for residuals of a craniotomy - effective March 
8, 1984, and for tinnitus and a left hip strain secondary to 
a lumbar strain - effective June 8, 2000.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for lumbar strain, prior to June 28, 2004.  38 
U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).

2.  The criteria are not met for a rating higher than 20 
percent for lumbar strain, since June 28, 2004.  38 U.S.C.A. 
§§ 1155, 5110(g) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

3.  The criteria are not met for an initial compensable 
rating for a left hip strain.  38 U.S.C.A. §§ 1155, 5110(g) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253 
(2005).

4.  The criteria are not met for an initial rating higher 
than 10 percent for residuals of a craniotomy.  38 U.S.C.A. 
§§ 1155, 5110(g) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5296 (2005).

5.  Depression was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

6.  A cognitive disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

7.  Decreased muscular coordination was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

8.  Decreased libido was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

9.  The criteria are not met for an effective date earlier 
than June 8, 2000 for the grant of secondary service 
connection for a left hip strain.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

10.  The criteria are not met for an effective date earlier 
than June 8, 2000 for the grant of service connection for 
tinnitus.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2) (2005).

11.  The criteria are not met for an effective date earlier 
than March 8, 1984 for the grant of service connection for 
residuals of a craniotomy.  38 U.S.C.A. § 5110(a), (b)(1) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In this case, the RO provided the 
veteran VCAA notice in a January 2001 letter, prior to the 
August 2001 decision at issue - thus complying with the 
preferred sequence of events specified in Pelegrini II and 
Mayfield.  The RO sent the veteran additional VCAA letters in 
May 2004 and June 2005.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Here, all of the VCAA letters summarized VA's duty to assist, 
as well as the evidence the veteran was expected to provide.  
The May 2004 and June 2005 letters described the particular 
evidence necessary to substantiate claims for service 
connection, increased ratings, and earlier effective dates.  
In the June 2005 letter, the veteran was also told to provide 
VA with any evidence in his possession pertinent to his 
claims.  In this way, the VCAA letters, taken together, 
clearly satisfy the four "elements" of the notice 
requirement.

More recently, the Court found that in cases for service 
connection, VA must notify the claimant that, should service 
connection be awarded, a disability rating and an effective 
date for the award of benefits will be assigned.  Dingess v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. 
March 3, 2006).  As described above, in this case, the 
veteran was provided notice of the type of evidence needed to 
substantiate his claims in the VCAA letters.  And a more 
recent letter, dated in April 2006, informed him again of the 
type of evidence necessary to establish disability ratings 
and effective dates, in compliance with Dingess.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claims.

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes (DCs) identify the various disabilities.  
See 38 C.F.R. Part 4 (2005).  Specific diagnostic codes will 
be discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

When the governing laws or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied.  This determination depends on the facts of 
each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever 
version applies, all evidence on file must be considered, but 
the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  The prior version shall apply to 
periods preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000); see also 38 U.S.C.A. § 5110(g) (West 2002) (a 
liberalizing law shall not be earlier than the effective date 
thereof); 38 C.F.R. § 3.114 (2005).



Analysis

Entitlement to an increased rating for lumbar strain.

In an August 1984 decision, the RO granted service connection 
for lumbar strain, assigning a noncompensable rating 
effective March 8, 1984.  Subsequently, in a January 1986 
decision, the RO increased the rating to 10 percent effective 
October 1, 1985.  The veteran filed a claim for an increased 
rating in June 2000.  In the August 2001 decision at issue, 
the RO maintained the 10 percent rating.  But in an October 
2004 Supplemental Statement of the Case (SSOC), the RO 
increased the rating to 20 percent, effective June 28, 2004.  
The veteran has not indicated that he is satisfied with the 
currently assigned 20 percent disability rating.  
Consequently, the issues on appeal are whether he is entitled 
to a rating greater than 10 percent prior to June 28, 2004, 
and greater than 20 percent from June 28, 2004 onward.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed 
to be seeking the highest possible rating, unless he 
specifically indicates otherwise).

The veteran's lumbar strain is currently evaluated under 38 
C.F.R. § 4.71a, DC 5243 (2005).  During the pendency of this 
appeal, the regulations pertaining to evaluation of 
disabilities of the spine were amended, effective September 
26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
veteran was previously evaluated for lumbar strain under 38 
C.F.R. § 4.71a, DC 5292 (2002).  Prior to September 26, 2003, 
DC 5292 provided that slight limitation of motion of the 
lumbar spine warranted a 10 percent evaluation; moderate 
limitation warranted a 20 percent evaluation; and severe 
limitation warranted a 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5292 (2002).

As of September 26, 2003, the new general rating formula for 
injuries and diseases of the spine (other than intervertebral 
disc syndrome (IVDS)) incorporated more objective criteria.  
See 38 C.F.R. § 4.71a (2005) (for DCs 5235-5243).  
Specifically, the revised criteria provide for evaluations 
with or without symptoms such as pain, stiffness, or aching.  

Under the new criteria, a 10 percent rating requires forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a 20 percent rating requires 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; and a 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  See id.

Note (2) to 38 C.F.R. § 4.71a (for DCs 5235-5243) (2005) 
states that normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees; combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation; and the 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.

In this case, a November 1998 VA spinal examination indicated 
the veteran's range of motion was full and normal and a July 
2001 VA examiner noted the veteran's lumbosacral spine was 
normal.  At a June 28, 2004 VA examination, forward flexion 
of the lumbar spine was to 37 degrees.  In a January 2005 
report from the American Lake VA Medical Center (VAMC), 
forward flexion was to 90 degrees.  Finally, during the most 
recent VA examination in October 2005, anterior flexion was 0 
to 90 degrees.  All of the examinations from June 2004 onward 
reflect a combined range of motion for the lumbosacral spine 
of greater than 120 degrees.

In summary, for the period prior to June 28, 2004, the 
medical evidence indicates the veteran's range of motion was 
normal ("full").  Thus, a rating greater than 10 percent is 
not warranted under either the old or new standards.  See 38 
C.F.R. § 4.71a, DC 5292 (2002); 38 C.F.R. § 4.71a (for DCs 
5235-5243) (2005).  Since June 28, 2004, forward flexion of 
the lumbar spine was less than 60 degrees on at least one 
occasion, but never as low as 30 degrees.  The combined range 
of motion for the lumbosacral spine has consistently been 
greater than 120 degrees and there is no evidence of 
unfavorable ankylosis.  Therefore, for the period of June 28, 
2004 onward, a disability rating of 20 percent, but no 
higher, is warranted under the revised rating criteria.  See 
38 C.F.R. § 4.71a (2005) (for DCs 5235-5243).  Likewise, the 
veteran is entitled to no greater than a 20 percent 
disability rating for moderate limitation of motion under the 
former 38 C.F.R. § 4.71a, DC 5292 (2002).

Additionally, when determining the severity of 
musculoskeletal disabilities such as the one at issue, which 
is at least partly rated on the basis of range of motion, 
VA must consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

At the time of the July 2001 examination, there were no 
complaints of weakness, numbness, or radiating pain.  The 
June 2004 examiner indicated the veteran experiences no back 
pain.  More recently, during the October 2005 examination, 
the veteran complained of some low back pain, generally due 
to heavy lifting or increased activity, but he denied 
experiencing weakness or numbness.  The examiner noted there 
is no additional functional impairment on the basis of 
fatigue and incoordination, pain or weakness.  Therefore, the 
veteran is not entitled to ratings greater than he has 
(either 10 or 20 percent for the periods indicated) because 
he does not have additional functional impairment above and 
beyond that contemplated by these ratings.

The veteran must also be evaluated under the relevant 
criteria for IVDS.  Prior to September 23, 2002, 38 C.F.R. § 
4.71a, DC 5293 provided that severe IVDS symptoms, with 
recurring attacks and intermittent relief warrant a 
40 percent evaluation; moderate symptoms with recurring 
attacks warrant a 20 percent evaluation; and mild symptoms 
warrant a 10 percent evaluation.



Effective September 23, 2002, DC 5293 provided that IVDS may 
be evaluated by two possible methods.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations; or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes over the past 
12 months.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  A 
compensable evaluation is warranted for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks.  Id.  An incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2005).

Effective September 26, 2003, the criteria for IVDS were 
revised again and the cite changed to 38 C.F.R. § 4.71a, DC 
5243 (2005).  See 68 Fed. Reg. 51454 (Aug. 27, 
2003)(effective September 26, 2003).  This new regulation 
includes the same language from the revised DC 5293, but also 
provides that IVDS may be rated under the new general rating 
formula for diseases and injuries of the spine discussed 
above.  See 38 C.F.R. § 4.71a (2005) (for DCs 5235-5243).

Prior to June 2004, the veteran did not report any 
incapacitating episodes due to lumbar strain.  At the June 
2004 examination, he stated that he experiences 
"flare-ups" less than once a year, which last 2 days at a 
time.  The October 2005 examiner indicated the veteran had no 
prescribed incapacitation in the last year.  Thus, based on 
the infrequency and short duration of the veteran's attacks, 
he is not entitled to an increased rating under 38 C.F.R. § 
4.71a, DC 5293 (2002), or under the incapacitating criteria 
of 38 C.F.R. § 4.71a, DC 5243 (2005).  Additionally, based on 
the absence of any objective evidence of neurologic 
symptomatology in the record, he is not eligible for an 
increased rating based on chronic neurologic manifestations.  
See 38 C.F.R. § 4.71a, DC 5243 (2005).

In summary, the severity of the veteran's lumbar strain does 
not warrant a rating greater than 10 percent prior to June 
28, 2004, or greater than 20 percent from June 28, 2004 
onward, under any of applicable rating criteria - new or 
old.  Accordingly, the veteran's increased rating claims for 
lumbar strain must be denied.

Entitlement to an initial compensable rating for left hip 
strain.

The veteran currently has a noncompensable (i.e., zero 
percent) disability rating for left hip strain under 38 
C.F.R. § 4.71a, DC 5252 (2005).  

Normal range of motion of the hip is from zero to 125 degrees 
flexion, and from zero to 45 degrees abduction.  38 C.F.R. § 
4.71a, Plate II (2005).  In order to warrant a 10 percent 
rating for hip strain, under DC 5252, flexion of the leg at 
the hip must be limited to 45 degrees.  Alternatively, where 
extension of the leg at the hip is limited to 5 degrees, a 10 
percent evaluation is also assignable under 38 C.F.R. § 
4.71a, DC 5251 (2005).  Where there is limitation of 
abduction at the hip with inability to cross the legs, or 
where there is a limitation of rotation and 
toe-out cannot be achieved beyond 15 degrees, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, DC 5253 (2005).

At the July 2001 examination, flexion was normal at 125 
degrees; extension was 20 degrees; abduction was 30 and 45 
degrees; external rotation was 45 degrees; and internal 
rotation was 20 degrees.  The veteran complained of left hip 
pain due to standing for prolonged periods, but he denied 
weakness, numbness, or radiating pain into his left leg.

The June 2004 VA examiner recorded flexion of 132 degrees; 
extension of 46 degrees; abduction of 29 and 52 degrees; 
external rotation of 68 degrees; and internal rotation of 18 
degrees.  The veteran complained of pain when walking and 
using stairs, and noted some numbness.  He denied having 
"flare-ups" in his hip.

More recently, at the October 2005 examination, flexion was 
normal at 125 degrees; extension was 30 degrees; abduction 
was 25 degrees; external rotation was 60 degrees; and 
internal rotation was 40 degrees.  The veteran reported again 
that he experiences pain when walking.  The VA examiner 
indicated there was no additional functional impairment from 
fatigue and incoordination, pain or weakness.

In summary, because the veteran's left hip examinations 
reflect flexion greater than 45 degrees, extension greater 
than 5 degrees, and no significant limitation of abduction or 
rotation, a compensable rating under DCs 5251-5253 is not 
warranted.  It appears that 38 C.F.R. § 4.71a, DCs 5250, 
5254, and 5255 are not applicable here since hip ankylosis, 
flail hip joint, or right femur fracture/malunion have not 
been alleged nor shown.  Additionally, although the veteran 
complains of left hip pain, he is not entitled to an 
increased rating in the absence of any additional functional 
impairment associated with this.  See DeLuca, 8 Vet. App. at 
204-47.

Accordingly, the veteran's increased rating claim for left 
hip strain must be denied.

Entitlement to an initial rating higher than 10 percent for 
residuals of a craniotomy.

The veteran's craniotomy residuals are currently rated as 10-
percent disabling under 38 C.F.R. § 4.71a, DC 5296 (2005), 
for loss of part of the skull.  Loss of a portion of both the 
inner and outer table of the skull without brain herniation 
warrants a 10 percent evaluation if the size of the area lost 
is smaller than the size of a 25-cent piece, or 0.716 square 
inches (4.619 sq. cm.).  A 50 percent evaluation requires 
that the size of the area lost be larger than a 50-cent 
piece, or 1.140 square inches (7.355 sq. cm.).  A 30 percent 
evaluation is warranted if the size of the area lost is 
intermediate between the above two area sizes.  Intracranial 
complications are to be evaluated separately.  38 C.F.R. § 
4.71a, DC 5296 (2005).

During the recent VA examination in October 2005, the VA 
examiner found a depression on the cranium, measuring 
approximately 2 cm., with well-healed, 
non-tender scarring.  The examiner indicated there was 
another point depression measuring 1.5 cm. by 0.5 cm. by 0.5 
cm. and stated the neurological examination was unremarkable 
for abnormalities.  Because the veteran has lost a portion of 
his skull smaller than the size of a 25-cent piece, or 4.619 
sq. cm., he is entitled to a 10 percent disability rating 
under DC 5296, but no higher.



The medical evidence of record does not show limitation of 
motion or disfigurement as a result of the craniotomy, or any 
active bone infection, current symptoms of the scar area, or 
intracranial complications such as neurological defects.  
Accordingly, the veteran's claim for an increased rating 
for the craniotomy must be denied.

Entitlement to service connection for depression, a cognitive 
disorder, decreased muscular coordination, and decreased 
libido.

According to applicable law and regulation, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Here, the veteran claims to have depression, a cognitive 
disorder (initially described as problems with his short-term 
memory and directional sense), decreased muscular 
coordination and decreased libido, as a result of his 
military service.



According to the report of the July 2001 VA examination, the 
veteran did not meet the diagnostic criteria for any 
psychiatric disorder, and formal testing failed to confirm 
memory loss or the presence of a diagnosable cognitive 
disorder.  During a June 2004 examination, the veteran's 
mental status examination was also within normal limits.  At 
the time, he reported difficulty achieving and maintaining 
erection for approximately 15 years.  More recently, the 
October 2005 VA examiner stated the mental assessment was 
somewhat complicated, but ultimately made a diagnosis of 
post-traumatic stress disorder (PTSD) - a condition for 
which the veteran is already service connected.  The examiner 
also stated there were no significant signs of dementia.  
Aside from the history reported by the veteran, himself, none 
of the medical evidence of record includes a diagnosis or 
treatment for decreased muscular coordination or libido.  
Thus, Hickson element (1), current diagnosis, has not been 
met for any of the claimed disabilities.

As to element (2), in-service incurrence, and element (3), 
medical nexus, the veteran's service medical records (SMRs) 
are unremarkable for diagnoses, treatment, or even complaints 
related to depression, cognitive ability, 
muscular coordination, or libido.  Likewise, none of the 
current medical evidence of record serves to link the 
veteran's claimed conditions to service.  Thus, 
Hickson elements (2) and (3) and have not been satisfied 
either.

To the extent the veteran, himself, contends he currently 
suffers from these claimed disabilities, and that they are 
related to his military service, it is well established that 
a layman without medical training, such as the veteran, is 
not competent to comment on medical matters such as 
diagnosis, date of onset, or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The veteran's own 
statements are not competent medical evidence and cannot 
serve to establish the requisite diagnoses or nexus opinions.



Therefore, because the medical evidence of record does not 
include a current diagnosis of depression, a cognitive 
disability, decreased muscular coordination, or decreased 
libido, and there is no competent medical evidence linking 
any the veteran's reported disabilities to his military 
service, his claims for service connection must fail.

Entitlement to an earlier effective date for the grant of 
service connection for left hip strain, tinnitus, and 
residuals of a craniotomy.

The veteran filed his initial claim for service connection 
for residuals of a head injury on March 8, 1984, more than 
one year after his discharge from active duty in September 
1982.  In an August 1984 decision, the RO denied 
service connection for head injury residuals.  Many years 
later, on June 8, 2000, the veteran filed his initial claim 
for secondary service connection for left hip strain.  The 
following day, on June 9, 2000, he filed his initial service 
connection claim for tinnitus.

In the August 2001 decision at issue, the RO determined that 
the August 1984 decision was in error and granted service 
connection for the craniotomy retroactively effective from 
March 8, 1984 - the date of the veteran's initial claim for 
residuals of a head injury.  In the same decision, the RO 
granted secondary service connection for left hip strain and 
service connection for tinnitus, effective June 8, 2000.  In 
July 2002, in response, the veteran filed a 
notice of disagreement (NOD), arguing that the proper 
effective date for all of his service-connected disabilities 
is October 1, 1982 - the day after his separation from 
military service.  The RO subsequently denied his claims and 
this appeal ensued.

The effective date of an award of service connection and 
compensation will be the day following the date of separation 
from service or the date entitlement arose, if the claim is 
received by VA within one year after separation from service; 
otherwise, the effective date will be the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2005).

Here, because the veteran submitted his initial claims for 
service connection more than one year after separating from 
the military, the earliest effective dates that he can 
receive are the dates he filed his initial claims for each of 
the disabilities.  See id.  VA must look to all 
communications from him that may be interpreted as 
applications or claims, both formal and informal, for 
benefits.  See 38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155(a) (2005).  But after a comprehensive review of 
his claims file, there are no documents that could be 
reasonably construed as a claim for a craniotomy prior to 
March 8, 1984, or for left hip strain or tinnitus prior to 
June 8, 2000.  Accordingly, his effective date claims must be 
denied.


ORDER

The claim for a rating greater than 10 percent for lumbar 
strain, prior to June 28, 2004, is denied.

The claim for a rating greater than 20 percent for lumbar 
strain, since June 28, 2004, is denied.

The claim for an initial compensable rating for left hip 
strain is denied.

The claim for an initial rating greater than 10 percent for 
residuals of a craniotomy is denied.

The claim for service connection for depression is denied.

The claim for service connection for a cognitive disorder is 
denied.

The claim for service connection for decreased muscular 
coordination is denied.

The claim for service connection for decreased libido is 
denied.
The claim for an effective date earlier than June 8, 2000, 
for the grant of secondary service connection for left hip 
strain is denied.

The claim for an effective date earlier than June 8, 2000, 
for the grant of service connection for tinnitus is denied.

The claim for an effective date earlier than March 8, 1984, 
for the grant of service connection for residuals of a 
craniotomy is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


